Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kelvin Varghese on 01/31/22.

The application has been amended as follows: 

Claim 9, line 14 after “CMUT cells” -- “or transducer elements” -- has been deleted.
Claim 9, line 16 after “CMUT cells” -- “or transducer elements” -- has been deleted.
Claim 11, line 2 after “CMUT cells” -- “or transducer elements” -- has been deleted.
Claim 11, line 4 after “CMUT cells” -- “or transducer elements” -- has been deleted.
Claim 11, line 5 after “CMUT cells” -- “or transducer elements” -- has been deleted.
Claim 11, line 6 after “CMUT cells” -- “or transducer elements” -- has been deleted.
Claim 11, line 8 after “CMUT cells” -- “or transducer elements” -- has been deleted.

Claim 16, line 24 after “CMUT cells” -- “or transducer elements” -- has been deleted.
Claim 16, line 26 after “CMUT cells” -- “or transducer elements” -- has been deleted.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the amendment overcome prior art rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793